Citation Nr: 1413127	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  00-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1991.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   The RO, in pertinent part, denied the benefits sought on appeal 

The claim was recently before the Board in September 2010 and remanded for further development and adjudication.

The Veteran presented testimony before the Board in February 2009 and September 2013 conducted before two different Veterans Law Judges (VLJ), respectively.  Transcripts of these hearings have been associated with the claims file and/or virtual record. 

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  A Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In January 2014, the Veteran was notified of the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want a third hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.  

The claim of entitlement to restoration of a 20 percent rating for the service-connected right knee limitation of extension effective January 1, 2013, is addressed in a separate decision bearing docket number 13-05 956.

The Veteran raised a claim of entitlement to a rating in excess of 20 percent for the service-connected right knee limitation of extension.  BVA Transcript.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses the matter is not ready for appellate disposition.

The Veteran claims that his diabetes mellitus is secondary to his service-connected disabilities.  Specifically, he alleges that his inability to exercise due to his service-connected conditions has rendered him unable to keep his weight below 280 pounds and thus, requires medication for control of his diabetes mellitus.

The September 2010 VA examiner opined diabetes mellitus was not aggravated by or permanently worsened by the service connected conditions as diabetes had actually improved.  Notably, the examiner found that blood glucose levels the majority of the time had been in the mid 100s with an episodic 200, but that in 2009 the Veteran had lost a significant amount of weight and was only taking one diabetic medicine, not three.  The examiner found that this data showed his diabetes, as defined by blood glucose control and medications, had actually improved and not worsened or been aggravated by the service-connected disabilities.  The Board would note that after this examination, the Veteran gained weight.  Additionally, while the Veteran was only taking Metformin for control of his diabetes, Glipizide was added.  See VA outpatient treatment record dated in August 2011.  Based on these new findings, a Remand is necessary to obtain an addendum opinion as to whether diabetes mellitus has since been aggravated by his service-connected disabilities.  

Any ongoing VA medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed diabetes mellitus.  All records and/or responses received should be associated with the claims file.

2.  Request an addendum opinion from the examiner who performed the September 2010 VA examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The provider should review the claims folders, specifically to include all prior opinions of record.  Following a review of the record, the provider should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diabetes mellitus is proximately due to or aggravated by the service-connected disabilities beyond the natural progression of the disease?  In rendering this opinion, the examiner must address the Veteran's contentions that his inability to exercise due to his service-connected conditions has rendered him unable to keep his weight below 280 pounds and thus, requires medication for control of his diabetes mellitus.  The examiner is asked to make specific reference to the increase weight following the examination and the addition of Glipizide for control of diabetes mellitus.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The opinion provider is asked to explain the reasons behind any opinions expressed and conclusions reached.  If the examiners cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
	MILO H. HAWLEY 	JOHN J. CROWLEY
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



______________________________________
ROBERT E. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


